Name: 2002/300/EC: Commission Decision of 18 April 2002 establishing the list of approved zones with regard to Bonamia ostreae and/or Marteilia refringens (Text with EEA relevance) (notified under document number C(2002) 1426)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  animal product;  agricultural activity;  health
 Date Published: 2002-04-19

 Avis juridique important|32002D03002002/300/EC: Commission Decision of 18 April 2002 establishing the list of approved zones with regard to Bonamia ostreae and/or Marteilia refringens (Text with EEA relevance) (notified under document number C(2002) 1426) Official Journal L 103 , 19/04/2002 P. 0024 - 0026Commission Decisionof 18 April 2002establishing the list of approved zones with regard to Bonamia ostreae and/or Marteilia refringens(notified under document number C(2002) 1426)(Text with EEA relevance)(2002/300/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products(1), as last amended by Directive 98/45/EC(2), and in particular Article 5 thereof,Whereas:(1) In order to obtain, for one or more of the mollusc diseases bonamiosis and marteiliosis - if caused by the agents Bonamia ostreae (B. ostreae) and Marteilia refringens (M. Refrigens) - the status of approved zone, Member States shall submit the appropriate justifications and the national rules ensuring compliance with the conditions laid down in Directive 91/67/EEC.(2) Commission Decision 93/55/EEC(3), as amended by Decision 93/169/EEC(4), amends the guarantees for the introduction of molluscs into zones for which a programme for B. ostreae and M. refringens has been approved.(3) The programme concerning bonamiosis and marteiliosis in Ireland was approved by Commission Decision 93/56/EEC(5).(4) Council Regulation (EEC) No 706/73 of 12 March 1973 concerning the Community arrangements applicable to the Channel Islands and the Isle of Man for trade in agricultural products(6), as amended by Regulation (EEC) No 1174/86(7), lays down that the veterinary legislation shall apply to these islands under the same conditions as in the United Kingdom for the products imported to the islands or exported from the islands to the Community.(5) The programmes concerning bonamiosis and marteiliosis submitted by the United Kingdom were approved by Commission Decisions 92/528/EEC(8) (Great Britain and Northern Ireland), 93/57/EEC(9) (Jersey), 93/58/EEC(10) (Guernsey) and 93/59/EEC(11) (the Isle of Man) respectively.(6) Ireland has submitted the appropriate justifications required to obtain the status of approved zone, with regard to B. ostreae and M. refringens, for certain areas of Ireland, as well as the national rules ensuring compliance with the requirements for maintenance of the approved status.(7) The United Kingdom has submitted the appropriate justifications required to obtain the status of approved zones, with regard to B. ostreae and M. refringens, for certain areas, as well as the respective national rules ensuring compliance with the requirements for maintenance of the approved status.(8) The documentation provided by Ireland and the United Kingdom for the zones concerned shows that these zones meet the requirements of Article 5 of Council Directive 91/67/EEC. They therefore qualify for the status of approved zones.(9) For the sake of clarity and simplification, it is appropriate to draw up a single list of all approved zones with regard to bonamiosis and marteiliosis and to repeal decisions approving programmes earlier applied to the zones that subsequently have achieved approved status.(10) Decisions 92/528/EEC, 93/56/EEC, 93/57/EEC, 93/58/EEC and 93/59/EEC should therefore be repealed and replaced by this Decision.(11) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1The zones recognised as approved zones with regard to B. ostreae and M. refringens are listed in the Annex.Article 2Decisions 92/528/EEC, 93/56/EEC, 93/57/EEC, 93/58/EEC and 93/59/EEC are hereby repealed.References to the repealed Decisions shall be construed as references to this Decision.Article 3This Decision is addressed to the Member States.Done at Brussels, 18 April 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 46, 19.2.1991, p. 1.(2) OJ L 189, 3.7.1998, p. 12.(3) OJ L 14, 22.1.1993, p. 24.(4) OJ L 71, 24.3.1993, p. 16.(5) OJ L 14, 22.1.1993, p. 25.(6) OJ L 68, 15.3.1973, p. 1.(7) OJ L 107, 24.4.1986, p. 1.(8) OJ L 332, 18.11.1992, p. 25.(9) OJ L 14, 22.1.1993, p. 26.(10) OJ L 14, 22.1.1993, p. 27.(11) OJ L 14, 22.1.1993, p. 28.ANNEXZONES APPROVED FOR ONE OR MORE OF THE MOLLUSC DISEASES B. OSTREAE AND M. REFRINGENS1.A. Zones in Ireland approved with regard to B. Ostreae- The whole coastline of Ireland except the following four areas:- Cork Harbour,- Galway Bay,- Ballinakill Harbour,- Clew Bay.1.B. Zones in Ireland approved with regard to M. Refringens- The whole coastline of Ireland.2.A. Zones in the United Kingdom, the Channel Islands and the Isle of Man approved with regard to B. Ostreae- The whole coastline of Great Britain, excluding the following areas:- the south coast of Cornwall from the Lizard to Start Point,- the area around the Solent estuary from Portland Bill to Selsey Bill,- the area along the coast in Essex from Shoeburyness to Landguard point.- The whole coastline of Northern Ireland.- The whole coastline of Guernsey and Herm.- The zone of the States of Jersey: the zone consists of the intertidal and immediate coastal area between the mean high water mark on the Island of Jersey and an imaginary line drawn three nautical miles from the mean low water mark of the Island of Jersey. The zone is situated in the Normano-Breton Gulf, on the south side of the English Channel.- The whole coastline of the Isle of Man.2.B. Zones in the United Kingdom, the Channel Islands and the Isle of Man approved with regard to M. Refringens- The whole coastline of Great Britain.- The whole coastline of Northern Ireland.- The whole coastline of Guernsey and Herm.- The zone of the States of Jersey: the zone consists of the intertidal and immediate coastal area between the mean high water mark on the Island of Jersey and an imaginary line drawn three nautical miles from the mean low water mark of the Island of Jersey. The zone is situated in the Normano-Breton Gulf, on the south side of the English Channel.- The whole coastline of the Isle of Man.